Citation Nr: 1329938	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  06-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for right great toe degenerative joint disease (hereinafter "DJD").  

2. Entitlement to service connection for nerve damage to the right foot, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1980 and from December 1980 to December 1984.  

These matters initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a January 2006 rating decision and an October 2006 rating decision issued by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Wichita, Kansas, wherein the RO denied service connection for DJD, "great toe, right (claimed as right foot condition);" and for "nerve damage, bottom of right foot."  

In October 2009, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC, for additional development of the record, to include obtaining outstanding VA and non-VA treatment records, and requesting VA examination and medical opinion.  In March 2011, the Board, inter alia, denied the claims for service connection for right great toe DJD and for nerve damage to the right foot, to include as secondary to a service-connected disability.  

The Veteran appealed the March 2011 decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In an August 2012 memorandum decision, the Court vacated the Board's March 2011 decision, and remanded the matter to the Board for further adjudicative action, to include consideration and analysis of the Veteran's credibility in reporting the continuity of his symptomatology since service, and consideration of requesting outstanding private treatment records in accordance with the duty to assist.  The case was returned to the Board following the Court memorandum decision.  The Court's directive as through the August 2012 memorandum decision is the law of the case.  Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review).  See Browder v. Brown, 5 Vet. App. 268 (1993).  

In March 2013, the Board remanded the case for additional development of the record, to include obtaining outstanding VA and non-VA treatment records.  The Board finds that there has been substantial compliance with the March 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  In this regard, a request was sent to the Veteran to identify outstanding VA and non-VA treatment records, and to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider the Veteran identified.  In May 2013, the Veteran submitted various private treatment records along with a VA Form 21-4138, Statement in Support of Claim, in which he indicated that he was submitting his private treatment records, and had recent medical evidence available at the VA Medical Center (hereinafter "VAMC") in Kansas City.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in August 2012, December 2012, April 2013, July 2013 and August 2013, which was considered most recently by the AMC in the April 2013 supplemental statement of the case (hereinafter "SSOC").  Also, as noted the Veteran has submitted private treatment records in May 2013, and in June 2013 the Veteran's representative submitted additional argument with a waiver of Agency of Original Jurisdiction (hereinafter "AOJ") consideration.  The Board recognizes that the July 2013 and August 2013 medical evidence, which includes a VA general examination report and VA treatment records, constitutes new evidence without a waiver of initial AOJ consideration.  However, this evidence is essentially duplicative of the evidence of record insofar as it merely contains diagnoses of various foot disabilities, which have already been noted in the record, without any opinion as to the etiology of the toe and foot disabilities upon which this case hinges.  See 38 C.F.R. §§ 20.800; 20.1304.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue another SSOC; proceeding with the claims without a remand to the RO is not prejudicial to the Veteran.  As such, the case has now returned to the Board and the Board will proceed to consider the appeal on the merits.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matters on appeal have been accomplished.  

2. The weight of the competent evidence establishes that it is less likely as not that the Veteran's right great toe DJD was incurred during service or was caused or aggravated by a service-connected disability.  

3. The weight of the competent evidence establishes that it is less likely as not that the Veteran's nerve damage to the right foot was incurred during service or was caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for right great toe DJD have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

2. The criteria for service connection for nerve damage to the right foot have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

A Veteran bears the "'evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.   See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (hereinafter "VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in July 2005, March 2006, August 2006, February 2010 and March 2013.  These letters advised the Veteran of what evidence was required to substantiate his claims for service connection, and of his and VA's respective duties for obtaining evidence.  The March 2006 and August 2006 letters also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The claims were most recently readjudicated in an April 2013 SSOC.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist provisions of the VCAA have been met.  The claims file contains the Veteran's lay statements, in-service and post-service medical treatment records and reports of VA examinations (also known in the record as a Disability Benefits Questionnaire or "DBQ ").  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect review of the claims file and Veteran's lay assertions, examination of the Veteran, and description and evaluation of the Veteran's right toe and foot problems.  These examination findings are collectively sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  

The Veteran has not made the RO, the AMC, or the Board aware of any additional evidence that must be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

The Merits of the Claim-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, such as arthritis (known alternatively in the record as "DJD"), which is listed in 38 C.F.R. § 3.309(a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

The Board notes that the Veteran does not contend, nor does the record show, that he was clinically diagnosed with arthritis, as defined under 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003 and 5010, within one year of his separation from service.  Thus, the statutory presumption under 38 C.F.R. §§ 3.307, 3.309 does not apply in this case.  

If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran asserts that his claimed right foot disability is related to either his service-connected right knee disability; and/or alternatively, to a laceration sustained to the ball of the right foot in service after stepping on a rock.  He has also asserted that his right foot problems are the result of an allergic reaction to penicillin given to him in service.  A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5.  In this case, the discussion will be limited to an analysis of the Veteran's claim under direct and secondary theories of entitlement.  

Based on the evidence of record, the Board finds that the right toe DJD and nerve damage to the right foot were not manifest during active service, and are not shown to have developed as a result of an established event, injury or disease during active service.  Moreover, they were not incurred or aggravated by a service-connected disability, and the record fails to establish credible evidence of a continuity of symptomatology for either disability since the Veteran's active service.  

Turning to the Veteran's specific contentions, the Board notes that in his March 2005 informal claim, the Veteran requested service connection for a right foot condition and the residuals of a broken right leg.  In a subsequent VA Form 21-4138, Statement in Support of Claim, the Veteran explained that he injured his right foot in Subic Bay in the Republic of the Philippines where he stepped into a hole, which caused a laceration on the ball of his foot.  He indicated that he had arthritis of the foot, which caused him to ambulate with a limp and to cause his toes to be numb.  In a VA Form 21-4138, Statement in Support of Claim, received in May 2006, the Veteran reported that he overdosed on penicillin while being treated on the USS Alamo in 1975 or 1976.  

In his notice of disagreement (hereinafter "NOD"), received in February 2006, the Veteran clarified that he had requested service connection for nerve damage on the bottom of his right foot.  He reported that he had no feeling in this area, and it showed no sign of having proper circulation as it remained white all the time and appeared dead.  The Veteran argued that a November 2005 VA examiner had indicated to him that the claims file was unavailable for review, and that the examination was inadequate as a result.  The Veteran requested that his outstanding service treatment records be obtained, which showed evidence of his receiving an improper dosage of penicillin while on the USS Alamo.  

In August 2006, the Veteran reported that he sustained nerve damage after stepping on a sharp rock and lacerating his right foot.  He indicated that the treatment he received included bandaging the foot and using anti-bacterial ointments and soaks.  He reported that a few days later, the ball of his foot fell off because it would not "knit back to the foot" after the injury.  The Veteran noted that he had problems with his foot ever since that time.  He also argued that he had been given far too much penicillin when being treated for infection, and the result was swelling and cracking of both feet, which caused numbness and pain in the bottom of his right foot.  He indicated that he suffered from cold weather problems with his right foot, including severe pain brought on by the cold, and that he felt throbbing and burning in his right foot in the middle of the night.  In an NOD, received in March 2007, the Veteran reiterated that he experienced nerve damage to the bottom of his right foot, and maintained that the severe laceration he sustained while in the service caused extensive nerve damage.  

In March 2010, the Veteran submitted a statement, which indicates that he was treated for a venereal disease while in service with penicillin which caused his feet to itch and swell.  He noted that upon reexamination the physician was unable to remove his boots so they were cut off with a scalpel.  He was recommended for light duty at that time because he experienced severe pain while walking.  He was also ordered to soak his feet in Epsom salts every day for 2 to 3 weeks.  He complained that after a few weeks the swelling in his feet diminished, but all of the soaking made his feet shrivel up and his flesh was raw and exposed as a result.  The Veteran indicated that it took one month for his feet to heel and for the skin to grow back.  He also described the incident involving his right foot getting cut on rocks.  

As arthritis and organic diseases of the nervous system are considered chronic diseases under 38 C.F.R. § 3.309(a), service connection can be granted for these diseases by establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This means that for his claimed right great toe DJD, the Veteran may establish service connection by establishing a continuity of symptomatology since service; the same holds true for the claimed "nerve damage" to the extent that it may be considered a chronic disease listed in 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  

The Board observes that the Veteran has attested to his long-term treatment for problems with his right toe and foot, including observations of pain and numbness in the areas of injury, which, as a lay person, he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  

However, as discussed below, the Board finds that the record reflects the Veteran first began to report foot and toe symptoms in 2001, approximately 17 years after he separated from active service.  The passage of so many years between his service separation and his first document complaint of a right toe or foot problem is evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  In fact, as also discussed below, the service treatment records show that the Veteran was treated for minor, isolated injuries, and clinical evaluations performed shortly following each injury indicated normal results.  Thus, the Veteran's lay statements made many years post-service do not tend to establish that chronic disability was incurred in service and the Board does not find such statements to be credible.  See 38 C.F.R. § 3.303(b); see also Kahana, 24 Vet. App. at 435 (the Board may permissibly draw "inference[s] based on the evidence" as long as any inference resulting in a medical determination is independent and cited).  

Also, while lay evidence in some instances may serve to establish the "nexus" requirement necessary for service connection, in this case the Board finds that the question of whether any current right toe and foot symptoms are due to DJD of the right great toe or nerve damage of the right foot, or whether disability due to such symptoms were caused or aggravated by a service-connected disability, including a right knee disability, are complex medical questions outside the competence of a layperson.  Although the Veteran has been found to be competent to describe symptoms of pain and numbness in his right foot and toe, he has not been shown to have the diagnostic capabilities to determine that he experienced neuroma in the right foot or DJD of the right great toe in service or thereafter or to relate any ongoing right foot symptomatology to such diagnoses.  His own opinion is therefore not competent evidence of a diagnosis or etiology.  See Kahana, 24 Vet. App. at 433, n.4; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Yet, even if accepting the Veteran's statements as to the onset of, and continuous complaints of right foot pain since service to be competent evidence, there are inconsistencies in the Veteran's presentation of the events that led to his right toe and foot being injured that diminish the credibility of such statements.  In this regard, he has reported that his in-service foot laceration was not sutured and that he only received local wound care (see December 2009 private podiatrist statement), when the service treatment records clearly show that he was sutured and bandaged (see April 1983 service treatment record).  He has also reported receiving an overdose of penicillin with subsequent chronic manifestations of foot problems, when the service treatment records show that he was prescribed penicillin for a venereal disease many years prior to his foot injury, and with only one treatment for dermatitis in the interim in 1979.  The Veteran was not seen for any chronic right foot disability despite being treated for numerous other disabilities including of the right lower extremity (knee), also in the interim.  Further, as noted, the record is without complaint of any problems in the right foot or toe until 2001, 17 years since his separation from service.  And, at the time of initial treatment in the early 2000's, the Veteran never revealed a history of chronic right foot pain since service.  Although the Board is cognizant that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, the Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, although the Veteran reported a history of foot trouble on separation, there is no indication of what this specifically referred to, and significantly, there was a normal clinical evaluation of the feet and lower extremities.  Even for the sake of argument, were the Board to find statements of a chronic right foot disability with continuous symptoms post-service wholly credible, the Board finds the probative value of this lay evidence to be outweighed by the informed and reasoned opinion of the most recent VA examiner, as discussed below.  The most recent VA examiner makes clear that regardless of the presence of reported longstanding pain as noted on page 1 of the May 2010 examination report, the Veteran's current right foot disability is simply not related to any in-service injury.  Based on the Veteran's inconsistent reporting of his own medical history, coupled with the strong medical opinion evidence of record concluding that the Veteran's longstanding right foot disability is unrelated to any in-service injury, the Board finds that the evidence of record is against a finding of continuity of symptoms since service as to the arthritis and nerve damage components of the Veteran's current diagnosis.  

Specifically, turning to the medical evidence, the service treatment records show that in April 1974 the Veteran was treated for partial amputation of the 5th toe nail right foot after sustaining trauma to the small toe of the right foot.  A July 1977 service treatment record reflects the Veteran was treated on the USS Alamo for penicillin reaction, wherein he developed a rash on his trunk and his feet cracked.  A May 1979 service treatment record shows the Veteran complained of "A/foot" (presumably athlete's foot) and contact dermatitis.  Examination revealed that his toes were cracked.  The assessment was "A/foot" and contact dermatitis of the proximal right leg.  He was prescribed, in pertinent part, Tinactin to treat.  A service treatment record, dated in April 1983, indicates the Veteran lacerated the plantar aspect of his right foot on rocks while at a party.  He was observed to have a circular laceration, approximately one and a half inches in diameter, on the plantar aspect of the first metatarsal joint, with some drainage.  He was diagnosed with a wound laceration on the plantar aspect of the right foot, one and a half inches in diameter, and was sutured and returned to light duty.  A few days later his suture of the medial side of the right foot was assessed without drainage, or sign of swelling in the surrounding areas.  A Report of Medical History, dated in December 1984, shows the Veteran indicated that he had "foot trouble."  An accompanying Report of Examination reveals a normal clinical evaluation for the feet and lower extremities.  

A VA examination report, dated in November 1989, shows treatment for a right knee disability, but no findings for the right foot or toe.  VA joints examination reports, dated in April 1996 and May 1998 reflect observations that the Veteran walked with a considerable limp, and on VA examination in January 1998, he was observed to walk with a somewhat slow, halting gait, with splints on the right knee; however, he was also able to walk on tiptoes and heels, but could not duck waddle or squat.  

Service connection was established for the residuals of a right knee injury and for residuals of a laceration to the first metatarsal in January 1990.  

In April 2001, while under the care of "Dr. Chambon," the Veteran was treated for complaints of right foot pain, predominantly involving the first metatarsophalangeal joint.  Extension of the right foot revealed some mild inflammation and swelling, but no significant discoloration was observed.  Dr. Chambon noted that on X-ray of the right foot no fracture was shown but there were arthritic changes.  The Veteran was assessed with right foot pain, possible gout.  By May 2001, it was noted that his toe tenderness was improving.  However, in June 2001, he was seen as a follow-up for multiple arthritic pains involving the left shoulder, both elbows, and the right toe; the diagnosis was arthralgias.   

The Board finds the April 2001 private treatment record to be highly probative as to the date of onset of the Veteran's right toe and foot symptoms.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

A VA treatment record, dated in April 2002, shows the Veteran complained of great toe pain for one month after stubbing his toe.  He was assessed with "[rule out] toe fracture (old)" and an X-ray study was ordered.  An X-ray study performed later that month revealed findings of no definite fracture, and moderate degree of degenerative arthritic changes metatarsophalangeal joint of the big toe.  An April 2002 private treatment record indicates that the Veteran complained of painful big toe on the right foot for one month.  A private treatment record, dated in September 2002, reveals the Veteran was diagnosed with hallux limitus DJD right.  

In January 2003 the Veteran underwent a cheilotomy and osteotomy of the right first metatarsophalangeal joint.  A June 2003 VA treatment record reveals the Veteran underwent right foot surgery, and had recent complaints that parts of his foot were still numb and the ball of his foot hurt.  Also in June 2003, the Veteran underwent private treatment at the "Shawnee Mission Medical Center," after undergoing an elective knee replacement surgery.  The Veteran gave a history of a previous toe surgery, and it was noted that he was allergic to penicillin because it caused his feet to swell.  On physical examination of the toe, the practitioner noted there was no clubbing, cyanosis or edema on the left side; however the toes on the right had a bruise, and the right great toe was described as larger in size than his left great toe.  His neurological evaluation was nonfocal, and his skin was warm and dry.  

An October 2004 VA joints examination reflects observations on physical examination that the Veteran walked with a marked limp in the right lower extremity.  A VA treatment record, dated in July 2005, reflects notation that the Veteran had been treated by an outside physician and was told he had nerve changes in his feet, and that he required inserts.  The Veteran was assessed with foot pain, and was prescribed gel arch supports.  

Private treatment records from the "Kansas City Foot Specialists, PA," dated from January 2005 to November 2005, show the Veteran had multiple forefoot complaints for the right foot.  The Veteran indicated that most of his symptoms involved pain, numbness, burning and tingling to the third and fourth digits of the right foot.  He also complained of pain and thickened callus to the plantar aspect of the second and third metatarsal heads.  He was assessed with right foot pain, particularly around the great toe; with Morton's neuroma of the right great toe, status-post arthrodesis of the metatarsophalangeal joint; with neuroma of the third and fourth interspaces of the right foot; and with capsulitis of the second and third metatarsals of the right foot.  It was noted that the Veteran's right great toe had previously been pinned, and that he had been told that the pin "moved."  Yet, X-rays of the right foot were performed that showed no obvious fracture, and the pin appeared to be in place.  Also, X-ray studies revealed an impression of mild stress reaction to the second, third and fourth metatarsals of the right foot; hallux limitus deformity secondary to surgical changes in the right foot; neuroma of the second interspace of the right foot; and adducto varus deformity of the lesser digits of the right foot.  Significantly, in a statement provided in July 2005, the Veteran's podiatrist indicated that there was a possibility that the Veteran's right foot pain could be related to his knee pain, as his knee caused him to limp on his feet.  

On VA foot examination in November 2005, the Veteran reported that while in the Navy he was required to stand for prolonged periods, which caused his feet to be very painful.  He noted that he was seen by the Navy physicians for his foot complaints but received no definitive treatment other than for insoles.  The examiner noted the Veteran was able to complete his enlistment and received an honorable discharge in November 1980, but reenlisted in the Navy for another four years, for which he received a second honorable discharge in 1984.  He indicated that after he left the service his feet continued to be painful; however, he did not undergo any formal medical evaluation or definitive treatment until 2002, when he was treated by a podiatrist.  The podiatrist diagnosed the Veteran with DJD of the right foot first metatarsophalangeal joint.  The examiner noted that a cheilotomy and osteotomy of the right first metatarsal was performed in January 2003, and had undergone no further right foot treatment since then.  He reported that he was taking some medication for his right foot but could not remember the name, and that he used inserts and a cane on a full-time basis.  Following examination, the Veteran was diagnosed with bilateral degenerative joint disease of the great toe metatarsophalangeal joints.  The examiner observed that the Veteran had documented evidence of DJD of the great toes at the metatarsophalangeal joints, worse on the right than the left, and that the January 2003 right foot surgery had only partially relieved the Veteran's symptoms.  The examiner noted that the Veteran gave no history of specific injury to his feet while in the service, and his duties were no more than what was required of any other naval personnel.  The examiner concluded that there was nothing in the Veteran's history to suggest that his present foot problem was in any way a result of events which occurred while he was on active duty.  The examiner instead opined that the Veteran's arthritic foot condition was simply a matter of wear and tear, and time.  The examiner acknowledged that the Veteran alleged that his right foot disorder was in some way related to his right knee problem.  However, the examiner indicated that there was no evidence whatsoever in reviewing the Veteran's previous records that the knee condition in any way contributed to the bilateral great toe problem.  The examiner concluded that the etiology of the Veteran's right foot problem was the result of wear and tear, and the aging process, and was totally unrelated to events which occurred while he was on active duty.  

A September 2008 VA podiatry consult report shows findings of hammer toes and calluses.  In November 2008, he was assessed with foot pain due to a previous right foot injury, and with foot deformity with bilateral pes planus and hammer toes.  

In September 2009 and November 2009, the Veteran underwent private treatment for his Morton's neuroma right and neuroma second intermetatarsal space right, and for his acquired hallux limitus, primary localized osteoarthrosis of the ankle and foot, plantarflexed metatarsal and acquired hammer toe.  Significantly, in a December 2009 statement, the Veteran's private podiatrist, "Dr. Geduldig," noted that the Veteran was being treated for painful neuroma in the right foot that he related to sustaining a laceration on the bottom of his right foot in 1985 while serving in the Philippines.  Dr. Geduldig noted that treatment included local wound care, but there was no primary closure performed.  Dr. Geduldig opined that, although it was difficult to assess the trauma after 24 years, it was conceivable that the trauma of the right foot altered his gait and might have caused the neuroma.  

The Board accords the July 2005 opinion from the Veteran's private podiatrist and the December 2009 opinion from Dr. Geduldig little probative value for determining the etiology of the Veteran's neuroma in the right foot for various reasons.  First, they did not provide sufficient commentary to explain the cursory conclusion that the Veteran's right foot and toe disabilities could have been a direct result of his in-service injury.  The weight of a medical opinion is diminished where the basis for the opinion is not adequately stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Second, the provided the opinions in speculative terms by using the word "could" in the opinion.  The opinion is simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Moreover, the Board notes that a review of the record demonstrated that the Veteran sustained a right knee injury in service and that he received treatment for right knee problems after service, but failed to show that the Veteran walked with a limp or had an altered gait due to right knee pain or a right foot laceration for many years after service.  Also, the Veteran's apparent report of medical history to Dr. Geduldig in December 2009 that he had local wound care but no primary closure for the laceration injury sustained in service was not factually accurate.  Service treatment records show that the wound was in fact cleaned and closed with sutures.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In May 2010, the Veteran underwent another VA examination to evaluate his right foot.  He complained of numbness in the ball of his right foot secondary to a laceration that he sustained while in the military in 1983.  He reported pain in the ball of his foot since then, and had been treated by a podiatrist by many years.  Significantly, the Veteran denied that his problem was secondary to a penicillin injection that was given, or to any allergic reaction due to the penicillin injection.  The Veteran was found on X-ray to have DJD of the first metatarsal, and had a surgical repair in 2003 with a cheilotomy and osteotomy of the right first metatarsal.  The Veteran complained of current symptoms of constant pain in the ball of his foot, daily occasional swelling, numbness and tingling.  He indicated that he had custom-made orthotic inserts and used a cane for support with ambulation.  His gait was described as antalgic.  The examiner noted that in 2005 the Veteran was seen by a podiatrist who diagnosed him with neuroma second interspace of the right foot secondary to stress reaction to the second, third and fourth metatarsal of the right foot.  Following examination, the Veteran was diagnosed with an impression of mild flat right foot with hammertoe second, third and fourth right foot only, with DHD of the first metatarsal joints of the right foot that are less likely as not related to or aggravated due to his service-connected right knee disability.  The examiner noted that an X-ray of the right foot showed post-surgical changes with screw and mild DJD in the first metatarsal.  

An addendum to the May 2010 VA examination reports, dated in December 2010, show an opinion that the Veteran's foot and toe problem is less likely due to his injury during the military.  It was noted that he had several surgeries on the foot due to neuroma with injections, and had hammer toes, which caused increased pressure on the ball of the foot.  An X-ray study showed DJD, which the examiner believed was likely due to the Veteran's surgeries and increased pressure on his foot.  

A December 2012 VA podiatrist note shows a diagnosis of hammertoes, DJD, callus, and debridement of callus with padding applied.  It was proposed that the Veteran be scheduled for surgery in 2013.  A February 2013 private treatment record indicates that the Veteran was assessed with capsulitis, acquired hammer toe, acquired keratoderma, plantarflexed metatarsal, and Morton's neuroma.  A May 2013 VA treatment record indicates he sprained his right ankle after undergoing a hammertoe correction 2,3,4 and excision of metatarsal head, 3rd, right, in April 2013.  

More recently, in July 2013, the Veteran underwent a VA foot examination, during which he reported problems with numbness in the ball of his right foot secondary to his laceration that he had while in military in 1983.  Since then, he described problems with pain in the ball of the foot.  He was seen multiple times by a podiatrist.  He denied that his problem was secondary to penicillin injection that was given or any allergic reaction due to the penicillin injection.  The examiner noted that through X-rays he was observed to have degenerative joint disease of the first metatarsal, and had surgical repair in 2003 with a cheilotomy and osteotomy of the right first metatarsal.  The Veteran reported symptoms of constant pain in the ball of his foot, daily occasional swelling, numbness and tingling.  He had custom-made inserts for his shoes and utilized a cane for support with ambulation.  These helped to provide support with both feet.  His gait was observed to be antalgic.  The examiner noted the Veteran was seen by a podiatrist in 2005 and found to have a neuroma second interspace of the right foot secondary to stress reaction to the second, third, and fourth metatarsal of the right foot.  He had been treated with steroid injections into the neuroma, with some relief and started on Neurontin, which was discontinued due to the symptoms of fatigue that it caused, with no help of symptom relief.  He had difficulty with performing work duties required of him as a mail carrier.  He also missed work due to foot surgeries and injections.  The examiner indicated the Veteran recently had surgery for hammertoes of the right foot.  

In evaluating the Morton's neuroma (Morton's disease) and metatarsalgia, the examiner indicated the Veteran had Morton's neuroma on the right side but did not have metatarsalgia.  In evaluating the hammer toe, the examiner indicated the Veteran had hammer toes affecting the second toe, third toe, fourth toe and little toe of the right foot.  He did not have, nor had he ever had hallux valgus or hallux rigidus, acquired claw foot (pes cavus), malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  His moderate right foot laceration had healed, but there was a scar.  The scar was not painful and/or unstable, or the total area of all related scars greater than 39 square cm (6 square inches).  The Veteran was observed to use a brace and a cane on a regular basis for his knees and back.  He was diagnosed with degenerative or traumatic arthritis of multiple joints of the right foot confirmed by imaging studies.  Specifically, right foot X-ray views were taken in May 2013.  The Veteran had a clinical history of undergoing a hammertoe correction for toes two, three and four, and excision of the metatarsal head of the third right toe 3 weeks prior to the examination.  He reported that he also had rolled his right foot and ankle one week prior.  The X-ray study revealed the postsurgical changes involving the first and third metatarsal heads, as well as the second and third proximal interphalangeal joints were stable.  The bone density remained diffusely decreased.  The severe first metatarsophalangeal joint and mild-to-moderate second metatarsophalangeal joint degenerative changes were stable, there was no acute fracture or dislocation, and there was no acute osseous abnormality and no significant change noted.  The Veteran was diagnosed with Morton's neuroma since 2005, with hammer toes, and with laceration of the right metatarsal while in military.  

With regard to the VA examination reports, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2005 and May 2010 VA examinations obtained in this case are generally adequate with regard to the issues decided herein.  In this regard, the examinations have been predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disabilities at issue; and documented and considered the Veteran's complaints and symptoms.  These examiners considered the available pertinent evidence of record, and provided a rationale for the opinion rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

Moreover, the Board finds the November 2005 and May 2010 VA examiners' informed medical opinions to be persuasive and dispositive in this case.  In comparing the Veteran's contentions to the VA examiner's conclusions, the VA examination report is simply based upon greater medical expertise.  Although there is no categorical requirement of "'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,'" more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Id.  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  In this case there simply is no lay or clinical evidence that the Veteran experienced right toe DJD or nerve damage in the right foot since his service.  Moreover, the May 2010 VA examiner's explanation that the Veteran's right foot and great toe disabilities developed as a result of surgical intervention and hammertoe deformities, and the November 2005 VA examiner's explanation that the etiology of the Veteran's right foot problem was the result of wear and tear, and the aging process, and was totally unrelated to events which occurred while he was on active duty are based on review of the record showing that these disabilities did not manifest during active service.  Also, the Veteran's assertions that his current foot and/or toe disabilities are related to a reaction to a penicillin injection during active service was considered and rejected by the May 2010 VA examiner.  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  

The Board recognizes that there is positive medical evidence in favor of the Veteran's claim, in the form of the July 2005 and December 2009 private medical opinion.  However, as discussed above, the Board accords these opinions little probative value.  If there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that the November 2005 and May 2010 VA examination reports, which represents the most probative evidence on this question, establishes that the Veteran's right toe and right foot disabilities were not incurred during service, or caused or aggravated by a service-connected disability, to specifically include the service-connected right knee disability or the service-connected right metatarsal laceration.  "It is the responsibility of the Board . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In conclusion, the Board finds after careful review of the entire record that the weight of the evidence is against the Veteran's claim of service connection for right great toe DJD and for nerve damage to the right foot.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for right great toe DJD is denied.  

Service connection for nerve damage to the right foot is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


